
	
		II
		110th CONGRESS
		1st Session
		S. 181
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mrs. Hutchison (for
			 herself, Mr. Cornyn,
			 Mr. Bunning, Mr. Ensign, Mr.
			 Hagel, Mr. Martinez,
			 Mr. Vitter, Mr.
			 Chambliss, Mr. Stevens, and
			 Mr. Brownback) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide permanent tax relief from the marriage
		  penalty.
	
	
		1.Short titleThis Act may be cited as the
			 Permanent Marriage Penalty Relief Act
			 of 2007.
		2.Repeal of sunset
			 on marriage penalty reliefTitle IX of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 (relating to sunset of provisions of such
			 Act) shall not apply to sections 301, 302, and 303 of such Act (relating to
			 marriage penalty relief).
		
